Exhibit 10.2

 

PROMISSORY NOTE

 

$2,000,000.00

  

Portland, Oregon

December 9, 2004

 

FOR VALUE RECEIVED, Merix Corporation, an Oregon corporation (the “Company”),
promises to pay to the order of the Stockholders and the Warrant Holders (as
defined in the Purchase Agreement, as defined below) in care of the
Stockholder’s Agent (as defined in the Purchase Agreement) the principal sum of
Two Million Dollars ($2,000,000.00), plus interest on the unpaid balance thereof
from the date hereof at the rate of five percent (5%) per annum until this Note
(the “Note”) is fully paid as specified below.

 

  1. Purchase Agreement

 

This is the Promissory Note referred to in Section 1.2.1(b) of the Stock
Purchase Agreement dated the date hereof among the Company, Data Circuit
Systems, Inc., a California corporation, Data Circuit Holdings, Inc., a Delaware
corporation and the Stockholders of Data Circuit Holdings, Inc. (the “Purchase
Agreement”). Terms used, but not defined, herein shall have the meaning given
them in the Purchase Agreement.

 

  2. Payment

 

(a) Accrued interest under this Note shall be paid quarterly commencing on March
9, 2005 (each a “Quarterly Payment”).

 

(b) Principal shall be paid in two equal yearly installments payable on each of
the first anniversary and second anniversary (the “Maturity Date”) of the date
hereof commencing one year from the date hereof, together with any accrued, but
unpaid interest to the date of payment of each installment (each an “Annual
Payment”).

 

(c) All payments shall be applied to accrued interest and thereafter to
principal.

 

(d) All amounts due hereunder are payable in lawful money of the United States
of America.

 

(e) Principal plus accrued interest may be prepaid at any time without penalty
by the undersigned.

 

(f) In the event that any Quarterly payment is not paid when due and such
failure to pay continues for five (5) days or any Annual Payment is not paid
when due, the Note shall be subject to a “Penalty Interest.” The Penalty
Interest shall be an additional interest of 2% per annum on the entire principal
and accrued but unpaid interest (including any previously accrued Penalty
Interest) on the Note for all periods in which there are payments outstanding.
Such periods shall include any periods after the Maturity Date in which any
payments to the holder remain outstanding.



--------------------------------------------------------------------------------

(g) Notwithstanding anything to the contrary contained herein or in the Purchase
Agreement (as hereinafter defined), in no event shall the amount payable by the
Company as interest or other charges on this Note exceed the highest lawful rate
permissible under any law applicable hereto.

 

  3. Note Subject to Indemnification Claims

 

The Company may use this Note to set off indemnification claims it has against
Seller in the manner and to the extent set forth in Section 8 of the Purchase
Agreement.

 

  4. Acceleration

 

The amounts payable hereunder may be declared immediately due and payable by the
holder hereof if: (a) the Company fails to make any Quarterly Payment when due
and such failure to pay continues for five (5) days, (b) the Company fails to
make any Annual Payment when due, or (c) the Company shall have made an
assignment for the benefit of creditors or shall have admitted in writing its
inability to pay its debts as they become due or consented to the appointment of
a receiver or liquidator or trustee or assignee in bankruptcy or insolvency of
all or of substantially all of its property; or by order of a court of competent
jurisdiction a receiver or liquidator or trustee of the Company or any of its
property shall have been appointed and shall not have been discharged within 60
days, or by decree of such a court the Company shall have been adjudicated
insolvent and such decree shall have continued undischarged and unstayed for 60
days after the entry thereof; or a petition to reorganize the Company, pursuant
to any bankruptcy or similar statute applicable to the Company, shall have been
filed against the Company and shall not have been dismissed within 60 days after
such filing, or the Company shall have been adjudicated a bankrupt, or shall
have filed a petition in voluntary bankruptcy under any provision of any
bankruptcy law, or shall have consented to the filing of any bankruptcy or
reorganization petition against it under any such law, or shall have filed a
petition to reorganize the Company pursuant to any applicable law.

 

  5. Collection

 

If this Note is placed in the hands of an attorney for collection after any
default, whether suit be brought or not, the undersigned promises to pay a
reasonable sum as attorneys’ fees, in addition to all costs and expenses
incurred thereby, including, but not by way of limitation, such sum for
attorneys’ fees as the court may deem reasonable if any suit is brought hereon.

 

  6. Waiver

 

The Company and all endorsers and all persons liable or to become liable on this
Note, waive demand, protest and notice of demand, protest and nonpayment and
consent to any and all renewals and extensions of the time of payment hereof.

 

MERIX CORPORATION

/s/ Mark Hollinger

--------------------------------------------------------------------------------

Mark Hollinger

President and Chief Executive Officer

 

-2-